Citation Nr: 1758581	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  08-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 13, 2015 and 30 percent thereafter for bilateral hearing loss.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective February 1, 2007.

This appeal was before the Board in December 2011 at which time the issue of entitlement to an increased rating for bilateral hearing loss was remanded for further evidentiary development.  Additionally, the Board found that the issue of entitlement to a TDIU had been raised by the record and referred the claim to the RO for adjudication.

The Veteran appealed the Board's decision to refer to the RO, rather than remand, the TDIU issue to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Order, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court modified the Board's December 2011 decision to reflect that the issue of entitlement to a TDIU was remanded to the RO for adjudication in the first instance, rather than referred.

Thereafter, in a May 2013 decision, the Board remanded the issue of entitlement to a TDIU for consideration by the RO.

Subsequently, in a January 2015 rating decision, the RO increased the rating for the Veteran's hearing loss disability to 30 percent disabling, effective January 13, 2015. 

In a May 2017 decision, the Board remanded the appeal to obtain records involving any claims for retirement/disability benefits, to include benefits from Philadelphia Fire Disability.  In correspondence dated in May 2017, the RO requested that the Veteran complete and return authorization and consent forms to obtain the requested documents.  However, the evidence available to the Board contains no indication that the appellant provided the requested forms.  In light of the foregoing, the Board finds that there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to January 13, 2015, audiometric testing conducted shows that the Veteran's service-connected bilateral hearing loss disability was manifested by no more than Level I hearing loss in the right ear and Level IV in the left ear.

2.  From January 13, 2015, audiometric testing conducted shows that, at worst, the Veteran's service-connected bilateral hearing loss disability has been manifested by no more than Level VI hearing loss in both the right and the left ears.

3.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to January 13, 2015 and 30 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to an Initial Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2017). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2017).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in each of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2017).

Factual Background

The Veteran underwent a VA audiological examination in May 2007.  He exhibited puretone thresholds, in decibels as follows:




Hz   



500
1000
2000
3000
4000
RIGHT
0
5
45
65
70
LEFT
5
5
55
70
90

The average puretone threshold was 46 in the right ear and 55 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent in the right ear and 76 percent in the left ear.  

The Veteran was provided an additional VA audiological examination in February 2010.  He exhibited puretone thresholds, in decibels as follows:



Hz   



500
1000
2000
3000
4000
RIGHT
5
5
60
65
70
LEFT
10
10
60
65
80

The average puretone threshold was 50 in the right ear and 54 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 100 percent in both ears.  With regard to the functional impact of the hearing loss disability, the Veteran reported that he had difficulty hearing his family, the doorbell, on the phone, and at social gatherings.  He also noted that he had difficulty hearing the television or radio.    

In the report of a January 2015 VA audiological examination, it was noted that the Veteran exhibited puretone thresholds, in decibels as follows:



Hz   



500
1000
2000
3000
4000
RIGHT
10
20
65
75
100
LEFT
10
15
70
70
95

The average puretone threshold was 65 in the right ear and 63 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 64 percent in the right ear and 68 percent in the left ear.  With regard to the functional impact of the hearing loss disability, the Veteran indicated that his understanding was getting worse.

A final VA audiological examination was provided in June 2015.  At that time, the Veteran exhibited puretone thresholds, in decibels as follows:



Hz   



500
1000
2000
3000
4000
RIGHT
15
15
65
80
95
LEFT
10
20
65
75
95

The average puretone threshold was 64 in the right ear and 64 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 64 percent in both ears.  With regard to the functional impact of the hearing loss disability, the Veteran reported increased problems understanding.

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating prior to January 13, 2015 and 30 percent thereafter for bilateral hearing loss.

Prior to January 13, 2015

As set forth above, the Veteran underwent two VA audiometric examinations for compensation purposes during this period to evaluate his hearing acuity.  The audiological evaluation conducted during the May 2007 VA medical showed that the appellant had an average puretone threshold of 46 decibels on the right with speech discrimination of 92 percent.  He exhibited an average puretone threshold of 55 decibels on the left with speech discrimination of 76 percent.  Applying these audiological findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I in the right and Level IV in the left ear.  When those values are applied to Table VII, it is apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, at the February 2010 VA examination, audiological evaluation showed that the appellant had an average puretone threshold of 50 decibels in the right ear with speech discrimination of 100 percent.  He had an average puretone threshold of 54 decibels in the left ear with speech discrimination of 100 percent.  These audiometric findings equate to Level I hearing both ears.   See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the assigned noncompensable evaluation is accurate and appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of this audiometric examination shows that the alternative table is not applicable.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.

In sum, throughout this stage of the appeal, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement an initial compensable rating for bilateral hearing loss prior to January 13, 2015 is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

From January 13, 2015

The Veteran also underwent two VA audiometric examination for compensation purposes to evaluate his hearing acuity during this stage of the appeal.  The audiological evaluation conducted during the January 2015 VA medical showed that the appellant had an average puretone threshold of 65 decibels on the right with speech discrimination of 64 percent.  He exhibited an average puretone threshold of 63 decibels on the left with speech discrimination of 68 percent.  Applying these audiological findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI in the right and Level V in the left ear.  When those values are applied to Table VII, a 20 percent disability rating is assigned under the provisions of 38 C.F.R. § 4.85.

At the June 2015 VA examination, audiological evaluation showed that the appellant had an average puretone threshold of 64 decibels in the right ear with speech discrimination of 64 percent.  He had an average puretone threshold of 64 decibels in the left ear with speech discrimination of 64 percent.  These audiometric findings equate to Level VI hearing both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a 30 percent evaluation appropriately reflects the Veteran's bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of the audiometric examinations discussed above show that application of the alternative table does not result in a rating in excess of 30 percent.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.

In sum, throughout this stage of the appeal, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement an initial rating in excess of 30 percent for bilateral hearing loss from January 13, 2015 is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Entitlement to a TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A review of the record indicates that service connection is in effect for bilateral hearing loss, rated as noncompensable from February 12, 2007 and 30 percent disabling from January 13, 2015; right total knee replacement, rated as 10 percent disabling from February 12, 2007, as 100 percent disabling from December 14, 2016, and as 30 percent disabling from March 1, 2018; right knee disability with degenerative joint disease based on limitation of motion, rated as 10 percent disabling from February 12, 2007 to December 14, 2016; right knee disability with degenerative joint disease based on instability, rated as 10 percent disabling from February 12, 2007 to December 14, 2016; tinnitus, rated as 10 percent disabling; and scars, rated as noncompensable.  From February 12, 2007, the Veteran's combined disability rating was 30 percent; from January 13, 2015, his combined disability rating was 50 percent; from December 4, 2016, his combined disability rating was 100 percent; and from March 1, 2018, his combined disability rating is 60 percent rating.

In the report of a February 2010 VA examination for the Veteran's right knee disability, he reported that he retired as a storekeeper and indicated that his right knee pain played a role in retirement.

In March 2015, the appellant submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his service-connected bilateral hearing loss and right knee disability.  He reported that he last worked full time in December 2008.  He indicated that he became too disabled to work in March 2009.  With regard to employment, the Veteran reported that from May 2000 to December 2008 he worked as a dock attendant.  He noted that he lost 30 days from work due to illness.  He reported that his highest gross monthly earning from that employment was $1,200.00 per month.  With regard to education, the appellant documented that he completed high school and had not had any training and education since becoming too disabled to work.  

In the report of a January 2015 audiological examination, the examiner indicated that the Veteran's hearing loss disability impacted the ordinary conditions of daily life, including the ability to work.  In this regard, the Veteran reported that his understanding was getting worse.

In the report of a June 2015 a VA audiological examination, the examiner again indicated that the Veteran's hearing loss disability impacted the ordinary conditions of daily life, including the ability to work.  Again, the Veteran stated that he had increasing problems understanding.  However, there was no functional impact assessed for the Veteran's service-connected tinnitus.  

In the report of a June 2015 VA examination for the knees, the examiner determined that regardless of the Veteran's current employment status, the Veteran's right knee disability impacted his ability to perform any type of occupational tasks, such as standing, walking, lifting, and sitting.  In this regard, it was noted that the appellant was retired, but had pain with prolonged walking, standing, and stairs. 

In the employment verification received in December 2016, the Veteran's employer indicated that the Veteran worked from July 2007 to July 2008 as a bait and tackle shop clerk.  Concessions had to be made due to various health issues from the Veteran's previous employment.  It was noted that the Veteran retired and received benefits from Philadelphia Disability.

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  As detailed above, prior to December 14, 2016 and from March 1, 2018, the Veteran's combined disability ratings ranged from 30 percent to 60 percent.  

Under these circumstances, for the periods prior to December 4, 2016 and from March 1, 2018 the appellant does not meet the percentage requirements set forth in section 4.16(a) for consideration of TDIU.  The Board has considered his entitlement on an extraschedular basis under section 4.16(b), but finds that there is an insufficient basis upon which to conclude that the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

In this regard, the Board has carefully considered the appellant's statement regarding the effects of his disabilities on his employability.  Notably, the appellant has indicated that he experiences pain and functional loss as a result of his service-connected right knee disability and has also reported difficulty understanding and hearing due to his bilateral hearing loss.  However, the assigned ratings, in themselves, are recognition that the impairment associated with these disabilities impacts the appellant's ability to obtain or maintain employment.  The ultimate question, however, is whether the appellant's service-connected disabilities, without regard to any nonservice-connected disabilities, prevent him from securing or following a substantially gainful occupation, including a sedentary position.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the record contains no indication that they do.  In so finding, while the VA examiner indicated that the Veteran's service-connected disabilities impacted his ability to work, there was no indication the Veteran was precluded from obtaining or maintaining substantially gainful employment.  Thus, referral for extraschedular consideration is not warranted.

From December 14, 2016 to February 28, 2017, the Veteran has a combined rating of 100 percent.  See 38 C.F.R. § 4.25 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, entitlement to SMC has not been raised and there is no evidence that TDIU may be awarded independently of the Veteran's right knee disability.  As detailed above, the Veteran, in addition to being service-connected for a right knee disability, is also service-connected for scars, bilateral hearing loss, and tinnitus.  Notwithstanding, as detailed above, the evidence does not suggest that the service-connected disabilities of bilateral hearing loss, tinnitus, and scars have prevented him from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (2017).  Moreover, the Veteran does not meet the criteria for SMC.  Although his right knee disability was assigned a 100 percent rating December 14, 2016 to February 28, 2017, the remaining disabilities are not independently ratable at 60 percent and there is no indication that the Veteran is housebound, nor has he so contended.  Accordingly, there is no question or controversy for consideration by the Board with regard to entitlement to a TDIU for the period December 14, 2016 to February 28, 2017.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b).



ORDER

Entitlement to an initial compensable rating prior to January 13, 2015 and 30 percent thereafter for bilateral hearing loss is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


